

116 S566 IS: Expanding Access to Capital for Rural Job Creators Act
U.S. Senate
2019-02-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS1st SessionS. 566IN THE SENATE OF THE UNITED STATESFebruary 26, 2019Mr. Jones (for himself and Mr. Kennedy) introduced the following bill; which was read twice and referred to the Committee on Banking, Housing, and Urban AffairsA BILLTo amend the Securities Exchange Act of 1934 to expand access to capital for rural-area small
			 businesses, and for other purposes.
	
 1.Short titleThis Act may be cited as the Expanding Access to Capital for Rural Job Creators Act.
 2.Access to capital for rural-area small businessesSection 4(j) of the Securities Exchange Act of 1934 (15 U.S.C. 78d(j)) is amended— (1)in paragraph (4)(C), by inserting rural-area small businesses, after women-owned small businesses,; and
 (2)in paragraph (6)(B)(iii), by inserting rural-area small businesses, after women-owned small businesses,.